Exhibit 10.3

THE CHUBB CORPORATION
LONG-TERM STOCK INCENTIVE PLAN (2004)

Performance Share Award Agreement

This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated as of
                      , 2007, is by and between The Chubb Corporation (the
“Corporation”) and [                ] (the “Participant”), pursuant to The Chubb
Corporation Long-Term Stock Incentive Plan (2004) (the “Plan”).  Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan.  If any provision of this Agreement conflicts with any
provision of the Plan (as either may be interpreted from time to time by the
Committee), the Plan shall control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Shares in accordance with the terms
and conditions of this Agreement; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.

NOW THEREFORE, the Participant and the Corporation agree as follows:

1.             Grant of Performance Shares.  Pursuant to the provisions of the
Plan, the Corporation on the date set forth above (the “Grant Date”) has granted
and hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an Award of [             ]
Performance Shares (the “Award”).

2.             Payment of Earned Performance Shares.

(a)            Settlement of Performance Shares.  Subject to the provisions of
this Section 2, Section 4 and Section 5, the Payment Value of each Performance
Share covered by the Award which the Committee determines, in writing, to be
earned pursuant to Section 3 shall be paid by the Corporation on a date (the
“vesting date”) as soon as administratively practicable after (but no later than
2½ months after the calendar year end coincident with) the end of the
Performance Cycle described in Section 3(a).  Payments hereunder shall be made
in cash, shares of Stock, or a combination thereof, as determined by the
Committee in its sole discretion.  Notwithstanding the aforementioned, the
vesting date shall be the last day of the Performance Cycle if (i) the
Participant experiences a Qualifying Termination of Employment on or after
December 31, 2007 or (ii) the Committee determines, in its discretion, pursuant
to Section 4(b), that the Participant will not forfeit his or her rights to
Performance Shares upon his or her termination of employment for other reasons;
in either case, provided the Committee determines, in writing, that Performance
Shares are to be awarded hereunder.


--------------------------------------------------------------------------------


(b)           Voluntary Deferral.  Notwithstanding the provisions of Section
2(a), the Participant may elect, by election filed with the Corporation under
its Key Employee Deferred Compensation Plan (2005) (or any successor plan or
program) (the “Deferred Compensation Plan”), and on a form acceptable to the
Committee, not later than June 30, 2009 and subject to such terms and conditions
as the Committee may specify, to have any payment that may become due in respect
of Performance Shares covered by the Award deferred until such later time as
shall be specified in such election.

3.             Vesting Criteria Applicable to Performance Shares.

(a)           Performance Cycle.  The Performance Cycle for this Award shall
commence on January 1, 2007, and shall end on December 31, 2009.

(b)           Performance Goal.  The Performance Goal for the Performance Cycle
is the total return per share of Stock to the Corporation’s shareholders,
inclusive of dividends paid (regardless of whether paid in cash or property,
which dividends shall be deemed reinvested in Stock), during the Performance
Cycle in comparison to the total return per share of stock, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in stock), achieved by the companies (i) which are in
the Standard & Poors 500 Index (the “S&P 500”) on the date the Performance Cycle
begins and (ii) which continue to file public reports pursuant to the Act for
the entirety of the Performance Cycle (such companies, the “Comparison
Companies”).  For the avoidance of doubt, a company included in the S&P 500 on
the date the Performance Cycle commences that is not included in the S&P 500 at
the conclusion of the Performance Cycle will be a Comparison Company as long as
it files public reports pursuant to the Act for the entire Performance Cycle
(and any company first included in the S&P 500 after the start of the
Performance Cycle would not be a Comparison Company).

(c)           Comparison of Total Shareholder Return.  Except as provided in
Section 5, the Performance Shares covered by the Award shall be deemed earned
based on where the Corporation’s total shareholder return during the Performance
Cycle ranks in relation to the total shareholder returns of the Comparison
Companies during such period.  For purposes of calculating the total shareholder
return of the Corporation and the Comparison Companies during the Performance
Cycle, the value of each such company’s stock at the beginning and end of the
Performance Cycle shall be established based on the average of the averages of
the high and low trading prices of the applicable stock on the principal
exchange on which the stock trades for the 15 trading days occurring immediately
prior to the beginning or end of the Performance Cycle, as the case may be. 
Such averages for each such company (including the Corporation) shall be
referred to herein as the “Beginning Average Value” and the “Ending Average
Value.”  As soon as practicable after the completion of the Performance Cycle,
the total shareholder returns of the Comparison Companies will be calculated and
ranked from highest to lowest.  The Corporation’s total shareholder return will
then be ranked in terms of which percentile it would have placed in among the
Comparison Companies.  In calculating the total shareholder return with respect
to either the Corporation or any of the

2


--------------------------------------------------------------------------------


Comparison Companies, the Committee shall make or shall cause to be made such
appropriate adjustments to the calculation of total shareholder return for such
entity (including, without limitation, adjusting the Beginning Average Value) as
shall be necessary or appropriate to avoid an artificial increase or decrease in
such return as a result of a stock split (including a reverse stock split),
recapitalization or other similar event affecting the capital structure of such
entity that does not involve the issuance of the entity’s securities in exchange
for money, property or other consideration.

(d)           Percentage of Performance Shares Earned.  The extent to which
Performance Shares shall become earned on the vesting date described in
Section 2(a) shall be determined according to the following schedule:

Relative Performance Level
Percentile

 

Percent of Performance
Shares Earned

85th or higher

 

200%

50th

 

100%

25th

 

50%

Under 25th

 

0%

 

To the extent that the Corporation’s total shareholder return ranks in a
percentile between the 25th and the 50th percentile, or between the 50th and the
85th percentile, of comparative performance, then the number of Performance
Shares earned on the vesting date shall be determined by multiplying the
relative percentile of comparative performance achieved by the Corporation by
two (e.g., if the Corporation’s total shareholder return would have placed in
the 40th percentile, then 80% of the Performance Shares covered by the Award
become earned on the vesting date; if the Corporation’s total shareholder return
would have placed in the 75th percentile, then 150% of the Performance Shares
covered by the Award become earned on the vesting date).

4.             Termination of Employment.  Except as provided in this Section 4
or in Section 5, the Participant shall not have any right to any payment
hereunder unless the Participant is employed by the Corporation or a Subsidiary
on the date the Performance Shares subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2).

(a)           Qualifying Termination of Employment.  If the Participant’s
employment terminates by reason of a Qualifying Termination of Employment on or
after December 31, 2007, the Participant shall be entitled to receive the same
Payment Values (without pro-ration) in respect of the Performance Shares covered
by the Award as would have been payable, and at the same time and subject to the
same conditions, had his or her employment continued until the end of the
Performance Cycle.

(b)           Termination for any Other Reason.  Unless otherwise determined by
the Committee, if the Participant’s employment is terminated prior to the date
on which the Performance Shares subject to this Award are settled pursuant to

3


--------------------------------------------------------------------------------


Section 2(a) (or would have been settled without regard to any other provision
of Section 2) for any reason other than a Qualifying Termination of Employment
occurring on or after December 31, 2007, all of the Participant’s rights to
Performance Shares covered by the Award shall be immediately forfeited and
canceled without further action by the Corporation or the Participant as of the
date of such termination of employment.  Notwithstanding the preceding sentence,
the Participant’s Performance Shares shall be immediately forfeited and
cancelled without further action by the Corporation or the Participant upon the
Participant’s termination of employment for Cause.  For purposes of the Award,
the term “Retirement” shall mean a termination of the Participant’s employment
other than for Cause at or after the Participant’s normal retirement age or
earliest retirement date, in each case as specified in the Corporation’s Pension
Plan.  Accordingly, all of the Participant’s Performance Shares shall be
forfeited and cancelled without further action by the Corporation or the
Participant as of the date a Participant is terminated for Cause, whether prior
to, on, or after the Participant’s normal retirement age or earliest retirement
date, in each case as specified in the Corporation’s Pension Plan.

(c)           Transfers between the Corporation and Subsidiaries; Leaves, Other
Absences and Suspension.  Transfer from the Corporation to a Subsidiary, from a
Subsidiary to the Corporation, or from one Subsidiary to another shall not be
considered a termination of employment.  Any question regarding whether a
Participant’s employment has terminated in connection with a leave of absence or
other absence from active employment shall be determined by the Committee, in
its sole discretion, taking into account the provisions of applicable law and
the Corporation’s generally applicable employment policies and practices.  The
Committee may also suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.

(d)           Termination Pursuant to a Change in Control.  Notwithstanding the
provisions of Section 4(b), if the Participant’s employment is involuntarily
terminated other than for Cause or if the Participant terminates employment due
to death or Disability, in all such cases on or after the date the Corporation’s
shareholders approve a Change in Control pursuant to subsections (iii) or (iv)
of such definition but prior to the consummation of such Change in Control, the
Participant shall be treated as having continued employment through, and
terminated employment immediately after, such Change in Control.

5.             Change in Control.  Notwithstanding anything in Section 2 or 3 to
the contrary, in the event a Change in Control occurs, Performance Shares
covered by the Award not previously forfeited pursuant to Section 4 shall be
treated in accordance with Section 9 of the Plan, in which case the Performance
Shares covered by the Award shall become earned and payable as provided in
Sections 9(a)(ii) and 9(a)(iii) of the Plan or, if applicable, be honored,
assumed or substituted for in accordance with Section 9(b) of the Plan. 
Notwithstanding the foregoing, if the Performance Shares shall become earned and
payable as provided in Sections 9(a)(ii) and 9(a)(iii) of the Plan, but the
accelerated

4


--------------------------------------------------------------------------------


payment of the Performance Shares would subject the Participant to taxation
under Section 409A of the Code, then the payment due to the Participant shall
not be made until the earliest permissible payment date (including, but not
limited to, the vesting date) that would not subject the Participant to taxation
under Section 409A of the Code.

6.             Adjustment in Capitalization.  In the event that the Committee
shall determine that any stock dividend, stock split, share combination,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Stock at a price substantially below fair market
value, or other similar corporate event affects the Stock such that an
adjustment is required in order to preserve, or to prevent the enlargement of,
the benefits or potential benefits intended to be made available under this
Award, then the Committee shall, in such manner as the Committee may deem
equitable (as determined in its sole discretion), adjust any or all of the
number and kind of Performance Shares subject to this Award and/or, if deemed
appropriate, make provision for a cash payment to the person holding this Award,
provided, however, that, unless the Committee determines otherwise, the number
of Performance Shares subject to this Award shall always be a whole number.

7.             Restrictions on Transfer.  Performance Shares may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee”(as defined in Section 11(b) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

8.             No Rights as a Shareholder.  Until shares of Stock are issued, if
at all, in satisfaction of the Corporation’s obligations under this Award, in
the time and manner specified in Section 2 or 5, the Participant shall have no
rights as a shareholder.

9.             Notice.  Any notice given hereunder to the Corporation shall be
addressed to The Chubb Corporation, Attention Secretary, 15 Mountain View Road,
P.O. Box 1615, Warren, New Jersey 07061-1615, and any notice given hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address as shown on the records of the Corporation.

10.           Restrictive Covenants.  As a condition to the receipt of the Award
made hereby, the Participant agrees to be bound by the terms and conditions
hereof and of the Plan, including the following restrictive covenants:


(A)           NON-DISCLOSURE.  THE PARTICIPANT SHALL NOT, WITHOUT PRIOR WRITTEN
AUTHORIZATION FROM THE CORPORATION’S CHIEF EXECUTIVE OFFICER, DISCLOSE TO ANYONE
OUTSIDE THE CORPORATION, OR USE (OTHER THAN IN THE CORPORATION’S OR ANY OF THE
SUBSIDIARIES’ BUSINESS), ANY CONFIDENTIAL INFORMATION OR MATERIAL RELATING TO
THE BUSINESS OF THE CORPORATION OR ANY OF THE SUBSIDIARIES THAT IS ACQUIRED BY
THE PARTICIPANT EITHER DURING OR AFTER EMPLOYMENT WITH THE CORPORATION OR ANY OF
THE SUBSIDIARIES.

5


--------------------------------------------------------------------------------



(B)           NON-SOLICITATION.  UNLESS THE PARTICIPANT HAS RECEIVED PRIOR
WRITTEN AUTHORIZATION FROM THE CORPORATION’S CHIEF EXECUTIVE OFFICER, THE
PARTICIPANT SHALL NOT DURING HIS OR HER EMPLOYMENT OR SERVICE WITH THE
CORPORATION OR ANY OF THE SUBSIDIARIES AND FOR A PERIOD OF ONE (1) YEAR
FOLLOWING ANY TERMINATION OF SUCH EMPLOYMENT OR SERVICE RELATIONSHIP (THE
“RESTRICTED PERIOD”):

(I)            DIRECTLY OR INDIRECTLY, EMPLOY, SOLICIT, PERSUADE, ENCOURAGE OR
INDUCE ANY INDIVIDUAL EMPLOYED BY THE CORPORATION OR ANY OF THE SUBSIDIARIES TO
BECOME EMPLOYED BY OR ASSOCIATED WITH ANY PERSON OR ENTITY OTHER THAN THE
CORPORATION OR ANY OF THE SUBSIDIARIES; OR

(II)           DIRECTLY OR INDIRECTLY, SOLICIT BUSINESS ON BEHALF OF A
COMPETITIVE BUSINESS FROM ANY CUSTOMER WITH WHOM THE PARTICIPANT HAS HAD, OR
EMPLOYEES REPORTING TO THE PARTICIPANT HAVE HAD, PERSONAL CONTACT OR DEALINGS
WITH ON BEHALF OF THE CORPORATION OR ANY OF THE SUBSIDIARIES DURING THE ONE (1)
YEAR PERIOD PRECEDING THE RESTRICTED PERIOD.

“Customer” shall mean a person or entity to which the Corporation or any of the
Subsidiaries is at the time providing services.

“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines and/or
reinsurance, and/or any other business which is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.

(c)           Inventions.  A Participant shall disclose promptly and assign to
the Corporation all right, title, and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.

(d)           Relief with Respect to Violations of Covenants.  Failure to comply
with the provisions of this Section 10 at any point before payment in respect of
earned Performance Shares covered by the Award is made pursuant to the
provisions of Section 2 or 5 shall cause all Performance Shares covered by the
Award to be cancelled and rescinded without any payment therefor.  For the
avoidance of doubt, following a failure to comply with this Section 10, payments
in respect of any portion of the

6


--------------------------------------------------------------------------------


Performance Shares covered by the Award that have been deferred under the
Deferred Compensation Plan in accordance with Section 2 hereof shall be
forfeited, and accordingly the Participant shall have no further right to
receive any such payment(s).  In the event that all or any portion of the
Performance Shares covered by this Award shall have been settled in accordance
with the terms of this Agreement within twelve (12) months of the date on which
any breach by the Participant of any of the provisions of this Section 10 shall
have first occurred, the Committee may require that the Participant repay (with
interest or appreciation (if any), as applicable, determined up to the date
payment is made), and the Participant shall promptly repay, to the Corporation
the value of any cash or property (including the Fair Market Value of any Stock)
conveyed to the Participant within such period in respect of such Performance
Shares.  Additionally, the Participant agrees that the Corporation shall be
entitled to an injunction, restraining order or such other equitable relief
restraining the Participant from committing any violation of the covenants or
obligations contained in this Section 10.  These rescission rights and
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Corporation may have at law or in equity.  The Participant
acknowledges and agrees that the covenants and obligations in this Section 10
relate to special, unique and extraordinary matters and that a violation or
threatened violation of any of the terms of such covenants or obligations will
cause the Corporation and the Subsidiaries irreparable injury for which adequate
remedies are not available at law.

(e)           Reformation.  The Participant agrees that the provisions of this
Section 10 are necessary and reasonable to protect the Corporation in the
conduct of its business.  If any restriction contained in this Section 10 shall
be deemed to be invalid, illegal or unenforceable by reason of the extent,
duration or geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope or other provisions hereof, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.

11.           Withholding.  The Corporation shall have the right to deduct from
all amounts paid to the Participant in cash in respect of Performance Shares
covered by the Award any amount of taxes required by law to be withheld as may
be necessary in the opinion of the Corporation to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction.  In the case of any payments of Performance Shares covered by the
Award in the form of Stock, at the Committee’s discretion, the Participant shall
be required to either pay to the Corporation the amount of any taxes required to
be withheld with respect to such Stock or, in lieu thereof, the Corporation
shall have the right to retain (or the Participant may be offered the
opportunity to elect to tender) the number of shares of Stock whose Fair Market
Value equals such amount required to be withheld.

12.           Committee Discretion; Delegation.  Notwithstanding anything
contained in this Agreement to the contrary, the Committee may take any action
that is authorized under the terms of the Plan that is not contrary to the
express terms hereof, including permitting the Participant to receive (upon such
terms and conditions as the Committee shall determine) all or a portion of the
Performance Shares covered by the

7


--------------------------------------------------------------------------------


Award, up to the maximum amount that would have been payable, despite the
termination of the Participant’s employment prior to the settlement date
specified pursuant to Section 2(a).  Nothing in this Agreement shall limit or in
any way restrict the power of the Committee, consistent with the terms of the
Plan, to delegate any of the powers reserved to it hereunder to such person or
persons as it shall designate from time to time.

13.           No Right to Continued Employment.  Neither the execution and
delivery hereof nor the granting of the Award shall constitute or be evidence of
any agreement or understanding, express or implied, on the part of the
Corporation or any of the Subsidiaries to employ or continue the employment of
the Participant for any period.

14.           Governing Law.  The Award and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New Jersey (without reference to the principles of conflicts of law).

15.           Signature in Counterpart.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.  This Agreement may
be executed by the Participant by means of manual signature, electronic
signature or electronic acceptance.

16.           Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Corporation and the Participant and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
Corporation or the Participant or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein.

17.           Amendment.  This Agreement may not be altered, modified or amended
except by a written instrument signed by the Corporation and the Participant. 
Notwithstanding the foregoing sentence, to the extent determined necessary or
advisable by the Committee in its sole discretion, the Agreement shall be
interpreted to the extent possible to comply with the provisions of Section 409A
of the Code (or, if applicable, to avoid application of such Code section). 
Participant hereby consents to any amendments to this Agreement that the
Committee, in its sole discretion, determines are necessary or advisable to
comply with the provisions of Section 409A of the Code (or, if applicable, to
avoid application of such Code section).  Adjustments made pursuant to this
Section 17 shall, to the extent determined necessary or advisable in the sole
discretion of the Committee, be made in compliance with the requirements of
Section 409A of the Code (or, if applicable, to avoid application of such Code
section).  As soon as is administratively practicable following the date of any
such amendments, the Corporation shall notify the Participant of any amendments
to this Agreement made pursuant to this Section 17 in order to comply with
Section 409A of the Code (or, if applicable, to avoid application of such Code
section); provided, however, that failure to provide such notice shall not
invalidate or otherwise impair the enforceability of such amendments.  For
purposes of this Section 17, Section 409A of the Code refers to such Code
section as well

8


--------------------------------------------------------------------------------


as to any successor or companion provisions thereto and any regulations
promulgated thereunder.

18.           Sections and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

THE CHUBB CORPORATION

 

By:

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

By:

 

 

 

 

Participant

 

9


--------------------------------------------------------------------------------